Order entered July 1, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00800-CV

                         IN RE CALVIN ERVIN MCNAC, Relator

                Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                             Trial Court Cause No. X08-951-J

                                          ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. Because motions for leave to file writs of mandamus are not required in the Courts

of Appeals, we DENY as moot relator’s motion for leave to file a petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE